RUMSEY, J.
(dissenting). On the 23d of August, 1891, the plaintiff, with her father,- was riding on a horse car of the defendant. That car was a summer car, with side curtains, which, as the day was rainy, were down. Just before they reached the place of their destination, the father notified the conductor to stop the car, and himself alighted. The plaintiff then attempted to get out of the car, when she fell, and received the injury of which she complains, and to recover for which she brings this action. The case was tried in March, 189G. At that time the plaintiff’s father was dead, and the driver and conductor of the car had left the employ of the defendant, so no witnesses could be produced upon either side to testify as to the manner in which the accident occurred, save the plaintiff herself. Consequently there was no testimony given by the defendant as to the manner in which the accident happened, except a declaration in writing of the plaintiff, made shortly after the occurrence, which will be referred to later. The plaintiff had a verdict for a small amount, and, after a motion for a new trial had been made and denied at the trial term, this action was brought. The defendant does not rely upon any exception taken upon the trial, but based its motion and bases this appeal solely upon the ground that the evidence was not sufficient to warrant the verdict, and that is the only question presented upon this hearing.
It is undisputed that the plaintiff was a passenger upon the defendant’s railroad; that she was about to alight from the car, and fell, either just after she had stepped off of the car or while she was in the act of stepping from it. Her story of the transaction is not perfectly clear, and it is claimed by the defendant that it is so contradictory that the jury are not justified in believing it. Upon her direct examination, after stating some few preliminary facts, the plaintiff testified that her father notified the conductor to stop.
“He gave the signal to the conductor to stop. I could not tell whether the conductor stopped the car. Q. Don’t you know whether the car was stopped when you tried to get off? A. He stopped, and as I was getting out—.”
Then came a question which was objected to. Then the court asked the witness:
“What were you going to say ‘as you got out’?. A. The car was getting in motion, and as I was getting out the car got in motion, and I fell. Q. It started? A. Yes, sir.”
*714Then, in answer to the plaintiffs counsel, she stated again:
“My father went out first. It was a rainy day. There were no curtains up; they were down. The car was in motion, and as I was trying to get out the curtain was lifted on the side, and I slipped and fell down as the car was in. motion. By the Court: Q. Was the car in motion as you were trying to get out? A. Yes, sir. Q. It -was moving, as you were trying to get out? A. Yes, sir. Q. Had it stopped at all? A. No. Q. Never stopped? A. It stopped, and as I was trying to get out it got in motion. The car was in motion. Q. Had it stopped before that? A. I could not tell.”
In answer to her own counsel she testified again:
V‘Q. You said just now that it stopped, and then you said you could not tell. Now, just think it over. Had the car stopped before you fell? Had the car stopped at all before you fell? A. The car stopped. It stopped as soon as father made the motion to the conductor. That was before I fell. The car stopped before I fell, and then it started up again after that, just before I fell. Q. I want you to 'tell the jury ■whether the car was at a full standstill when you attempted to get out. A. My father gave t"he signal; yes, sir:”
The witness was then told to tell the jury all that happened from the time her father gave the signal to the conductor to stop until she fell off, to which she replied by telling the streets over which the car had gone after she boarded it. Then she proceeded:
“My father, I think, gave the signal to stop. As he was giving the signal tO' stop, the car stopped as I was getting off. Bather went out first. As father got out first, he stepped out, and gave the signal, and as soon as he gave the-signal he got out and the car stopped, and as soon as I got out the car got into motion, and I fell down, and I do not know anything more about it. After I fell, I was unconscious.”
She was then asked by the court:
“Q. I did not understand what you said a minute ago. Did the car stop' before you started to get down, or not? A. Yes, sir. Q. The car stopped, first? A. Yes, sir. Q. Then you tried to get out? A. Yes, sir. Q. And fell down? A. Yes, sir. Q. I-Iow did you come to fall? . A. As I was getting out,, the car stopped, and I made a mistake. The car was slippery. It was raining, and as I was getting out I slipped. The car gave a jerk, and I fell down; and I don't know anything more about it. Q. Which happened first your slipping or the car starting? A. As I was slipping— As I was getting ■out, I slipped, and the car was in motion, and I fell. Q. Did you slip before the car started off? A. I slipped. Q. You slipped first? A. Yes, sir; as I was getting down the car it was in motion, and I fell. Q. Did the car stop before you slipped, or when yon slipped, or did you slip at the same minute? A. I slipped at the same minute.”
This last question was asked by the court.
Upon her cross-examination the witness stated nothing that was material as to the way in which the accident occurred. She was, however, upon her cross-examination, confronted with a paper which she signed, which contained printed questions and answers written by a physician. So far as material, these questions and answers were as follows:
“Q. At what day and what hour did this accident occur? A. Sunday, August 23, 1891, at 11:10 p. m. Q. Where were you when it occurred? A. Getting off the car. Q. Was the car standing or moving? If moving, about how fast? A. The car was standing. Q. Give full account as to the accident as witnessed by you. A. I do not know how I happened to fall. I think I must have slipped off the step of the car. as it was raining, and the car step was very wet. The curtains of the car were hanging, and I could not see very well where I was stepping. When I fell, I landed on my left side, with my foot under me.”
*715That is substantially all the evidence which was produced by the plaintiff or against her as to the manner in which this accident happened.
One observation, at once occurs to one examining this evidence, and that is that it was susceptible of a construction that the witness-either started to ger off the car when it was in motion, after it had been stopped for her father, or that the car started with a jerk as. she was getting off. If the latter was the fact,—that the car started as she was getting off,—it must be conceded that it was negligence on the part of the defendant, for which it would be liable. Roberts v. Johnson, 58 Y. Y. 613. If the other hypothesis be the correct one,—that the car had stopped, but started before the plaintiff had gotten off of the car, and while she was attempting to do so, and she fell because of the unexpected start,—still the question whether the accident was caused by the defendant’s negligence, and the qustion whether the plaintiff was guilty of contributory negligence, was a question for the jury. Eppendorf v. Railroad Co., 69 N. Y. 195. Either of these hypotheses might have been adopted by the jury upon the testimony as it stood. It must be remembered that the case could not have been taken away from the jury by the court. If a motion for a nonsuit had been made, the plaintiff, upon the decision of that motion, was entitled to have all the evidence construed in the manner most favorable to her contention, and every inference drawn in her favor which could be thus drawn; and if,, upon that construction of the evidence, the jury would have been warranted in giving her a verdict, the court -would not be justified in taking the case from the jury. McPeak v. Railroad Co., 85 Hun. 107, 32 N. Y. Supp. 647; Harris v. Perry, 89 N. Y. 308, 311; Sherry v. Railroad Co., 104 N. Y. 653, 656, 10 N. E. 128. If a motion for a nonsuit had been made, or the court had been asked to direct a verdict for the defendant, the plaintiff would be entitled to insist that the evidence should be so construed in passing upon that question as to establish that she was thrown down by a jerk given to-the car as she was getting out. Therefore we must start in the examination of this testimony with the proposition that the case must have been sent to the jury.
There was no evidence directly contradicting the plaintiff, except the written paper which was produced, even if that paper was so. It' appeared from the "testimony of the plaintiff that when that paper was written she was under the influence of ether, which had been given to her to relieve the severe pain from which she suffered because of the accident. This was not disputed. The weight to be given to that paper, therefore, was solely a question for the jury. They might well have found‘that under the circumstances the statements in the paper were not to be accepted as contradicting the plaintiff’s testimony. But that paper does not necessarily contradict the story 'told by plaintiff upon the trial. It is evidently incomplete, and as she says it was what “she thinks” must have happened. Such a story, told while she was under the influence of ether, might well have been disregarded by the jury. Her testimony given upon direct examination, while it was halting, and not *716at all clear, as might well be the case so long a time after the accident occurred, was not inconsistent or contradictory, so as to deprive her of credit. As to the main facts—that the car was in motion, or started with a jerk, when she attempted to get out—-there was no uncertainty in her testimony. She reiterates that fact every time she tells how the accident happened. In either case it was negligence for the defendant to start the car as the witness was about to get out, and the jury might have found that such negligence caused the accident. We are therefore confronted with this condition of affairs: The case was one in which a motion for a verdict for the defendant could not be granted because the most favorable construction reasonably to be given to the evidence would warrant a recovery by the plaintiff. Whether the alleged contradictory evidence was of sufficient weight to contradict the plaintiff’s testimony, was purely a- matter for the jury, because of the circumstances under which it was given. Contradictory inferences might have been drawn from the testimony upon direct examination, and, where such inferences are to be drawn, they must be drawn by the jury. There is no aspect of the case in which it can be said that the evidence •could be taken away from the jury, and the question passed upon by the court. It must not be forgotten that questions of this kind are peculiarly questions for the decision of the jury. That rule has never been questioned. The question for the jury arises not o-nly when there is a conflict of testimony between witnesses, but when various inferences may be drawn from undisputed testimony. The jury must settle the dispute, or they must decide which inferences they will draw. There is no rule which requires more evidence in a case of this kind than in any other civil case. All that is necessary in any case is that the plaintiff should establish, by a preponderance of evidence, the facts which she alleges. In this case there was no testimony against her, and the cast; could only be taken from the jury if the court is able to say as a matter of law that her testimony is so contradictory and inconsistent as to be wholly incredible. No such conclusion can be reached. The most .that can he said is that the evidence was weak; that the conclusions to be drawn from it were doubtful. But, when that is said, the necessity of referring these things to the jury cannot be denied. Upon the whole case, there can be no doubt that the evidence was properly submitted to the jury, and that their verdict should not be set .aside.
PATTERSON, J., concurs.